DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
As discussed in the previous office action, in the paragraph beginning at page 6, line 9, as amended in the amendment filed 1/16/22, on line 11, “dispensing head 12” should be “dispensing head 14”.  It is noted the Applicant has indicated this correction was made in the amendment filed 1/16/22, however, no such correction has been made.
Further, in the paragraph beginning at page 6, line 9, as amended in the amendment filed 1/16/22, on line 3, “rotatable portion 36” should be “rotatable portion 38”.
On page 2, line 3, the examiner maintains “dispensing head” should be “outer casing”.  The applicant disagrees and contends the passage recites an end cap having an end connector disposed toward the dispensing head (it appears the Applicant mistakenly thought the recitation of “dispensing head” on line 4 was indicated by the examiner as incorrect, however it was the recitation of “dispensing head” on line 3 which was indicated as incorrect).  While end cap 70 does include a connector 74 oriented toward dispensing head 14, the stated occurrence of “dispensing head” (on line 3 of page 2 of the specification) still should be changed to “outer casing”.  Viewing Figure 2 (and reading page 2, lines 2-4), “an end cap 70 threadedly received within the outer casing 38 and having an end connector 74 disposed toward the dispensing head 
It is noted the previous office action indicated that on page 2, lines 3 and 6, “dispensing head” should be “outer casing”.  However, as the end cap 70 is rotatably fixed relative to both the dispensing head 14 and the outer casing 36, the recitation of the “dispensing head” on page 2, line 6 is accurate.
Appropriate correction is required.

Claim Objections
Claim 1 remains objected to because of the following informalities: 
As discussed in the previous office action, and explained above, on line 7 of claim 1, “dispensing head” should be “outer casing” since, as discussed above, the end cap 70 is threadably received within the outer casing 38 (and not in the dispensing head 14 as line 7 of claim 1 currently indicates, see Figure 2) Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Christian (U.S. Patent 1,780,066).
In regard to claim 1, Christian discloses an apparatus for dispensing material from a cartridge 25 comprising a dispensing head 12 having a passage 23 therethrough wherein the passage extends from a receiving socket 24 to a dispensing orifice (not numbered, see Figure 3) through the dispensing head, an outer casing 18 securable to the dispensing head 14 and rotatable relative to the dispensing head (see page 1, lines 95-97) and an end cap 28 threadably received within the outer casing 18 (see page 2, lines 30-31) and having an “end connector” disposed toward the dispensing head (i.e., the surface of element 28 that contacts the cartridge 25 defines the “end connector”) wherein the receiving socket 24 and the end connector are adapted to receive the cartridge 25 so as to rotatably fix the end cap relative to the outer casing (1.e., the end cap 28 does not rotate relative to the outer casing due to elements 29 and 30 and as such, the socket and end connector are “adapted to receive the cartridge so as to rotatably fix the end cap relative to the outer casing) wherein rotation of the outer casing 18 threadably moves the end cap 28 in a longitudinal direction thereby depressing the cartridge 25 between the dispensing head 14 and the end cap 28 (see page 2, lines 32-37).
            Although the Christian reference does not specifically disclose the receiving socket 24 receives the cartridge 25 in a non-rotating fixed connection therebetween and the end connector  engages the cartridge in a non-rotating fixed connection therebetween so as to rotatably fix the end cap 28 and cartridge 25 relative to the dispensing head 12, in the Christion device, no relative rotation is needed between the cartridge 25, the end cap 28 and the receiving socket 24 for the device to operate.  Element 18 is disclosed as being rotated “relative to the remaining portions of the device” (see page 1, lines 96-97), thereby suggesting there is no relative rotation between the other elements during the normal operation of the device.  Upon rotating element 18, end cap 28 non-rotatably engages cartridge 25 (due to element 30 within slot 29) and no rotation 
           In regard to claim 2, although the receiving socket 24 is not shaped as claimed, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the socket can be designed to have any suitable shape, including a square cross-section, without effecting the overall operation of the device, especially since the Christian reference does not limit the shape of the socket and the Applicant has not indicate the particular shape of the socket is critical to the operation of the device, as evidenced by the specification indicating the socket may have any shape (see page 5, lines 1-2).
            In regard to claim 3, the dispensing head as bristles 13 proximate to the dispensing orifice.
            In regard to claim 4, the dispensing head comprises a toothbrush head (see the title).
            In regard to claim 6, the Christian device further includes a bearing ring 15 rotatably connected to the outer casing (via various elements).
            In regard to claim 7, the bearing ring 15 is rotatable relative to the outer casing 18 with a “bushing or bearing” 20.
            In regard to claim 8, the bearing ring includes a connector 16 for connection to the dispensing head 14.

            In regard to claim 10, the outer casing includes drive threading 31 engagable with threading surrounding the end cap 28, i.e., the threads on elements 30 surround end cap 28.
            In regard to claim 11, the drive threading 31 is shown to extend through the length of outer casing 18.
            In regard to claim 12, the Christian reference discloses a kit comprising a cartridge 25 extending between first and second ends and having an interior adapted to contain a substance to be dispensed therefrom and the apparatus defined in claim 1 (as discussed above).
            In regard to claim 13, the cartridge has a longitudinally compressible outer body.
            In regard to claim 14, the outer body has an accordion profile (due to corrugations 26).
            In regard to claim15, the first end 27 of the cartridge 25 includes a profile adapted to be non-rotatably received within the receiving socket 24 of the dispensing head 12, Le., the cartridge does not rotate with respect to the dispensing head during use.
            In regard to claim 16, the second end of the cartridge 25 defines a “cartridge connector” adapted to non-rotatably connect to the end connector of the end cap 28.

            Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Christian in view of Mader (U.S. Patent 6,176,381).
            In regard to claim 5, although the Christian device does not include a lock to prevent the rotation of the outer casing, attention is directed to the Mader reference, which discloses another device having relatively rotational elements 11 and 17 wherein a lock 25 is positioned thereon in order to selectively lock the elements 11 and 17 to prevent relative rotation therebetween and 
            Claims 17-20 are reyected under 35 U.S.C. 103 as being unpatentable over Christian in view of Gebbard et al. (U.S. Patent 5,186,563, hereinafter Gebbard).
           In regard to claims 17-19, although the cartridge connector and end connector do not include a cartridge socket and cartridge protrusion, respectively, having cooperating profiles, as claimed, attention is directed to the Gebbard reference, which discloses another brush dispenser having a collapsible cartridge 18 between a dispensing head 12 and an end cap 14 wherein a cartridge connector includes a cartridge protrusion 44 and an end connector of the end cap 14 includes a cartridge socket 33 which has a cooperating profile with the cartridge protrusion 44 in order to maintain the cartridge in a centered position (see column 3, lines 55-60). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the Christian device can include such a cartridge socket and cartridge protrusion arrangement between the cartridge connector and end connector in order to maintain the cartridge 25 in a centered position. It is further noted that although the cartridge in the Gebbard device includes the protrusion and the end connector including the socket, and not vice versa, as claimed, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the cartridge can include the socket and the end connector can include the protrusion wherein such a modification would amount to the mere reversal of working elements 
            In regard to claim 20, Christian in view of Gebbard discloses a method of dispensing toothpaste comprising locating a cartridge 25 with sockets between a dispensing head 12 and end cap 28 and rotating an outer casing 18 relative to the dispensing head so as to displace the end cap towards the dispensing head to thereby compress the cartridge therebetween wherein the end
cap 28 is rotatably fixed relative to the dispensing head by the cartridge (i.e., at least to some
degree, the resiliency of the cartridge will aide in prevent the rotation of the end cap).  As discussed above, although the Christian reference does not specifically disclose the receiving socket 24 receives the cartridge 25 in a non-rotating fixed connection therebetween and the end connector cap/connector 28 engages the cartridge in a non-rotating fixed connection therebetween so as to rotatably fix the end cap 28 and cartridge 25 relative to the dispensing head 12, it would be obvious to one of ordinary skill in the art at the time the invention was made that the cartridge 25, socket 24 and end cap/connector 28 can be designed such that there is no relative rotation therebetween (since no such rotation is necessary) a such a feature would be a mere matter of design choice.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior rejection of record.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






DJW
2/9/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754